DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 31-34, 36-44, and 46-50 rejected on the ground of nonstatutory double patenting as being unpatentable over claim1-3, 5-13, and 15-20 of U.S. Patent No. 11,025,990 (hereinafter refers as ‘990). 
Regarding claim 31, the claim limitation of “identifying a first portion of a conversation; comparing the first portion of the conversation to a database of unique catchphrases, wherein each unique catchphrase in the database of unique catchphrases is associated with at least one media asset;
determining, based on the comparison, the first portion of the conversation comprises a unique catchphrase in the database of the unique catchphrases; retrieving information corresponding to at least one media asset with which the unique catchphrase is associated; identifying a related media asset based on the retrieved information; and providing a media asset recommendation comprising the related media asset” corresponds to claim limitation “receiving data representing a conversation between a plurality of participants; identifying a first participant of the plurality of participants as associated with a media guidance application; identifying a portion of the conversation that is provided by the first participant; accessing, from a media guidance database, a plurality of unique catchphrases, each of the plurality of unique catchphrases associated with at least one media asset; analyzing the portion of the conversation provided by the first participant to identify one of the plurality of unique catchphrases; identifying the at least one media asset associated with the identified unique catchphrase;

identifying a related media asset such that the related media asset does not include the
unique catchphrase and is not the at least one media asset associated with the identified unique catchphrase; and providing a media asset recommendation comprising the related media asset” of claim 1 of ‘990. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim limitation of claim 31 is met by claim 1 of ‘990.
	Regarding claim 32, the claim limitation of “wherein the conversation corresponds to a
conversation captured by a passive listening device” corresponds to claim limitation of “wherein the conversation corresponds to a conversation captured by a passive listening device” of claim 2 of ‘990. Claim 32 is the same as claim 2 of ‘990.
Regarding claim 33, the claim limitation of “wherein the conversation corresponds to a conversation on a messaging platform” corresponds to claim limitation of “wherein the conversation corresponds to a conversation on a messaging platform” of claim 3 of ‘990. Claim 32 is the same as claim 3 of ‘990.
Regarding claim 34, the claim limitation of “wherein the retrieved information comprises
one or more of an actor, a character, a genre, or a keyword” corresponds to claim limitation of “wherein the retrieved information comprises one or more of an actor, a character, a genre, or a keyword” of claim 5 of ‘990. Claim 34 is the same as claim 5 of ‘990.
Regarding claim 36, the claim limitation of “identifying a user profile of a participant in the conversation; identifying a plurality of media assets based on the user profile; and selecting the related media asset from the plurality of media assets identified based on the user profile” corresponds to claim limitation of “identifying a plurality of media assets based on a user profile for the first participant, wherein the related media asset is selected from the plurality of media assets” of claim 6 of ‘990. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim limitation of claim 36 is met by claim 6 of ‘990.
Regarding claim 37, the claim limitation of “identifying a plurality of media assets based on a viewing history associated with the user profile; and selecting the related media asset from the plurality of media assets identified based on the viewing history” corresponds to claim limitation of “identifying a plurality of media assets based on a user profile for the first participant” of claim 6 of ‘990 and claim limitation of “a plurality of media assets based on a viewing history for the first participant, wherein the related media asset is selected from the plurality of media assets” of claim 7 of ‘990. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim limitation of claim 37 is met by claim 6 and 7 of ‘990.
Regarding claim 38, the claim limitation of “wherein identifying the related media asset
based on the retrieved information comprises: accessing a plurality of previous unique catchphrases that a participant in the conversation has previously used in previous conversations; identifying previous media asset information associated with the previous unique catchphrases; identifying information from the determined unique catchphrase that matches previous media asset information corresponding to the at least one media asset; and identifying the related media asset based on the common information” corresponds to claim limitation of “accessing a plurality of previous unique catchphrases that the first participant has previously used in conversation; identifying previous media asset information associated with the previous unique catchphrases; identifying common information between the previous media asset information and the information corresponding to the at least one media asset associated with the identified unique catchphrase; and identifying the related media asset based on the common information” of claim 8 of ‘990. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim limitation of claim 38 is met by claim 8 of ‘990.
Regarding claim 39, the claim limitation of “identifying a plurality of media assets that include the determined unique catchphrase; and increasing a recommendation priority for the plurality of media assets” corresponds to claim limitation of “identifying a plurality of media assets that include the identified unique catchphrase; and increasing a recommendation priority for the plurality of media assets” of claim 9 of ‘990. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim limitation of claim 39 is met by claim 9 of ‘990.
Regarding claim 40, the claim limitation of “identifying a second portion of the conversation;
comparing the second portion of the conversation to the database of unique catchphrases; determining, based on the comparison, the second portion of the conversation comprises a second catchphrase in the database of the unique catchphrases; retrieving information corresponding to at least one media asset with which the second catchphrase is associated; identifying a second related media asset based on the retrieved information; and providing a second media asset recommendation comprising the second
related media asset along with the media asset recommendation comprising the related media asset” corresponds to claim limitation of identifying a portion of the conversation that is provided by the second participant; analyzing the portion of the conversation provided by the second participant to identify a second one of the plurality of unique catchphrases; identifying a second related media asset such that the second related media asset does not include the first unique catchphrase or the second unique catchphrase and is not the at least one first media asset associated with the first unique catchphrase or the at least one second media asset associated with the second unique catchphrase; and providing the second related media asset as the media asset recommendation” of claim 10 of ‘990. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim limitation of claim 40 is met by claim 10 of ‘990.
Regarding claim 41, the claim limitation of “identifying a first portion of a conversation; comparing the first portion of the conversation to a database of unique catchphrases, wherein each unique catchphrase in the database of unique catchphrases is associated with at least one media asset;
determining, based on the comparison, the first portion of the conversation comprises a unique catchphrase in the database of the unique catchphrases; retrieving information corresponding to at least one media asset with which the unique catchphrase is associated; identifying a related media asset based on the retrieved information; and providing a media asset recommendation comprising the related media asset” corresponds to claim limitation “receiving data representing a conversation between a plurality of participants; identifying a first participant of the plurality of participants as associated with a media guidance application; identifying a portion of the conversation that is provided by the first participant; accessing, from a media guidance database, a plurality of unique catchphrases, each of the plurality of unique catchphrases associated with at least one media asset; analyzing the portion of the conversation provided by the first participant to identify one of the plurality of unique catchphrases; identifying the at least one media asset associated with the identified unique catchphrase; identifying a related media asset such that the related media asset does not include the
unique catchphrase and is not the at least one media asset associated with the identified unique catchphrase; and providing a media asset recommendation comprising the related media asset” of claim 11 of ‘990. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim limitation of claim 41 is met by claim 11 of ‘990.
Regarding claim 42, the claim limitation of “wherein the conversation corresponds to a
conversation captured by a passive listening device” corresponds to claim limitation of “wherein the conversation corresponds to a conversation captured by a passive listening device” of claim 12 of ‘990. Claim 42 is the same as claim 12 of ‘990.
Regarding claim 43, the claim limitation of “wherein the conversation corresponds to a conversation on a messaging platform” corresponds to claim limitation of “wherein the conversation corresponds to a conversation on a messaging platform” of claim 13 of ‘990. Claim 43 is the same as claim 13 of ‘990.
Regarding claim 44, the claim limitation of “wherein the retrieved information comprises
one or more of an actor, a character, a genre, or a keyword” corresponds to claim limitation of “wherein the retrieved information comprises one or more of an actor, a character, a genre, or a keyword” of claim 15 of ‘990. Claim 44 is the same as claim 15 of ‘990.
Regarding claim 46, the claim limitation of “identifying a user profile of a participant in the conversation; identifying a plurality of media assets based on the user profile; and selecting the related media asset from the plurality of media assets identified based on the user profile” corresponds to claim limitation of “identifying a plurality of media assets based on a user profile for the first participant, wherein the related media asset is selected from the plurality of media assets” of claim 16 of ‘990. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim limitation of claim 46 is met by claim 16 of ‘990.
Regarding claim 47, the claim limitation of identifying a plurality of media assets based on a viewing history associated with the user profile; and selecting the related media asset from the plurality of media assets identified based on the viewing history” corresponds to claim limitation of “identifying a plurality of media assets based on a user profile for the first participant” of claim 16 of ‘990 and claim limitation of “a plurality of media assets based on a viewing history for the first participant, wherein the related media asset is selected from the plurality of media assets” of claim 17 of ‘990. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim limitation of claim 47 is met by claim 16 and 17 of ‘990.
Regarding claim 48, the claim limitation of “wherein identifying the related media asset
based on the retrieved information comprises: accessing a plurality of previous unique catchphrases that a participant in the conversation has previously used in previous conversations; identifying previous media asset information associated with the previous unique catchphrases; identifying information from the determined unique catchphrase that matches previous media asset information corresponding to the at least one media asset; and identifying the related media asset based on the common information” corresponds to claim limitation of “accessing a plurality of previous unique catchphrases that the first participant has previously used in conversation; identifying previous media asset information associated with the previous unique catchphrases; identifying common information between the previous media asset information and the information corresponding to the at least one media asset associated with the identified unique catchphrase; and identifying the related media asset based on the common information” of claim 18 of ‘990. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim limitation of claim 48 is met by claim 18 of ‘990.
Regarding claim 49, the claim limitation of “identifying a plurality of media assets that include the determined unique catchphrase; and increasing a recommendation priority for the plurality of media assets” corresponds to claim limitation of “identifying a plurality of media assets that include the identified unique catchphrase; and increasing a recommendation priority for the plurality of media assets” of claim 19 of ‘990. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim limitation of claim 49 is met by claim 19 of ‘990.
Regarding claim 50, the claim limitation of “identifying a second portion of the conversation;
comparing the second portion of the conversation to the database of unique catchphrases; determining, based on the comparison, the second portion of the conversation comprises a second catchphrase in the database of the unique catchphrases; retrieving information corresponding to at least one media asset with which the second catchphrase is associated; identifying a second related media asset based on the retrieved information; and providing a second media asset recommendation comprising the second
related media asset along with the media asset recommendation comprising the related media asset” corresponds to claim limitation of identifying a portion of the conversation that is provided by the second participant; analyzing the portion of the conversation provided by the second participant to identify a second one of the plurality of unique catchphrases; identifying a second related media asset such that the second related media asset does not include the first unique catchphrase or the second unique catchphrase and is not the at least one first media asset associated with the first unique catchphrase or the at least one second media asset associated with the second unique catchphrase; and providing the second related media asset as the media asset recommendation” of claim 20 of ‘990. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim limitation of claim 50 is met by claim 20 of ‘990.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 31-50 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yelton (WO 2019/108251).

Regarding claim 31, Yelton discloses a method comprising:
identifying a first portion of a conversation (para. 25, Example 1 is illustrative of the conversation is being identified, i.e., “episode” “Jon”); 
comparing the first portion of the conversation to a database of unique catchphrases, wherein each unique catchphrase in the database of unique catchphrases is associated with at least one media asset; determining, based on the comparison, the first portion of the conversation comprises a unique catchphrase in the database of the unique catchphrases; retrieving information corresponding to at least one media asset with which the unique catchphrase is associated (para. 5-6, para. 12, para. 95, the unique catchphrase refers as a keyword, i.e., the sport clip is matched in the profile database from the keyword “football”); 
identifying a related media asset based on the retrieved information; and providing a media asset recommendation comprising the related media asset (para. 5-6, para. 12, para. 29, Fig. 2, based on the conversion and the unique keyword of “GOT” is identified to recommend video content accordingly).

Regarding claim 32, Yelton discloses wherein the conversation corresponds to a conversation captured by a passive listening device (para. 56, i.e., a microphone).

Regarding claim 33, Yelton discloses wherein the conversation corresponds to a conversation on a text messaging platform (para. 131, Fig. 6, el. 606).

Regarding claim 34, Yelton discloses wherein the information corresponding to the at least one media asset associated with the identified unique catchphrase comprises an actor, character, or keyword (para. 5-6).

	Regarding claim 35, Yelton discloses wherein the retrieved information is retrieved from one or more of metatdata of the media asset, a database of media assets, the database of unique catch phrase, memory corresponding to a content deliver platform (para. 5-6, 12, para. 29, for example when the keyword game of throne is identified, the associated game of throne video clip is retrieved in the database, Fig. 2, Fig. 7).

Regarding claim 36, Yelton discloses identifying a user profile of a participant in the conversation (para. 25, para. 29), identifying a plurality of media assets based on a user profile for the first participant, selecting the related media asset from the plurality of media assets identified based on the profile (para. 5-6, 12, para. 25).

Regarding claim 37, Yelton discloses identifying a user profile of a participant in the conversation, identifying a plurality of media assets based on a viewing history associated with the user profile, and selecting the related media asset from the plurality of media assets identified based on the viewing history (para. 12).

Regarding claim 38, Yelton discloses wherein identifying the related media asset based on the retrieved information comprises: accessing a plurality of previous unique catchphrases that a participant in the conversation has previously used in previous conversations; identifying previous media asset information associated with the previous unique catchphrases; identifying information from the determined unique catchphrase that matches previous media asset information corresponding to the at least one media asset; and identifying the related media asset based on the common information (para. 25, Fig. 2, Fig. 7, para. 82-86, the flow chart in Fig. 7 to continues monitor user’s conversation (previous or present as illustrated in the chat box) to identify the keyword, and finding the video content associates with the keyword).

Regarding claim 39, Yelton discloses identifying a plurality of media assets that include the identified unique catchphrase; and increasing a recommendation priority for the plurality of media assets (Fig. 10, el. 1020-1026, para. 136-138).

Regarding claim 40, Yelton discloses identifying a second portion of the conversation;
comparing the second portion of the conversation to the database of unique catchphrases; determining, based on the comparison, the second portion of the conversation comprises a second catchphrase in the database of the unique catchphrases; retrieving information corresponding to at least one media asset with which the second catchphrase is associated; identifying a second related media asset based on the retrieved information; and providing a second media asset recommendation comprising the second
related media asset along with the media asset recommendation comprising the related media asset (para. 5-6, para. 12, para. 95, Fig. 2, Fig. 7, para. 82-86, the system to monitor a second keyword to repeat the same process as claim 1 to recommend the video content associates with the second keyword).

	Regarding claim 41, the instant claim is met by rejection of claim 11.
Regarding claim 42, the instant claim is met by rejection of claim 12. 
Regarding claim 43, the instant claim is met by rejection of claim 13. 
Regarding claim 44, the instant claim is met by rejection of claim 14. 
Regarding claim 45, the instant claim is met by rejection of claim 15.
 	Regarding claim 46, the instant claim is met by rejection of claim 16.
	Regarding claim 47, the instant claim is met by rejection of claim 17.
Regarding claim 48, the instant claim is met by rejection of claim 18. 
Regarding claim 49, the instant claim is met by rejection of claim 19. 
Regarding claim 50, the instant claim is met by rejection of claim 20.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAI Y CHEN whose telephone number is (571)270-5679. The examiner can normally be reached 8:30 AM -4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAI Y CHEN/Primary Examiner, Art Unit 2425